On Return to Remand

JOHN PATTERSON, Retired Appellate Judge.
On August 23,1996, we remanded this case to the trial court with instructions to hold an evidentiary hearing to determine whether the appellant, Joe Lee Moore, was denied his right to be present at his probation revocation hearing. The trial court complied "with our instructions and filed a return to our remand on November 26, 1996. The return shows that the appellant was not denied his right to be present at his probation revocation hearing. Thus, there being no merit to this issue, and all other issues raised on appeal having been previously decided adversely to the appellant in our opinion of August 23, 1996, the judgment of the trial *512court denying the appellant’s Rule 32 petition is due to be, and it is hereby, affirmed.
The foregoing opinion was prepared by Retired Appellate Judge JOHN PATTERSON while serving on active duty status as a judge of this court under the provisions of §12-18-10(e), Ala. Code 1975.
AFFIRMED.
All Judges concur.